                Case 1:14-cv-08235-PAC Document 96 Filed 04/24/19 Page 1 of 1




                                 U NITED S TATES D ISTRICT C OURT
                                S OUTHERN D ISTRICT OF N EW Y ORK

Joseph Cracco


 (List the full name(s) of the plaintiff(s)/petitioner(s).)                             14     8235 ( PAC)(
                                                                                       _____CV________                             )
                                   -against-
                                                                                       NOTICE OF APPEAL
Cyrus R. Vance, Jr., in his official capacity as District
Attorney for the County of New York
 (List the full name(s) of the defendant(s)/respondent(s).)



 Notice is hereby given that the following parties:                  New York County District Attorney

     Cyrus R. Vance, Jr.
 (list the names of all parties who are filing an appeal)


 in the above-named case appeal to the United States Court of Appeals for the Second Circuit ġ

 from the             X judgment            X order (s) entered on:        12/9/15; 1/28/16; 3/27/19; 3/28/19
                                                                           (date that judgment or order was entered on docket)
 that:
               denied the District Attorney's motion to dismiss, denied the District Attorney's motion for re-
 ġ
consideration of the same; denied the District Attorney's motion for summary judgment and granted plaintiff's
 (If the appeal is from an order, provide a brief description above of the decision in the order.) motion for summary judgment.

      April 24, 2019
                                                                                   *
     Dated                                                             Signature

     Krasnow, Elizabeth N.
     Name (Last, First, MI)

     One Hogan Place                        New York                 New York                          10013
     Address                                       City                State                            Zip Code

     (212) 335-4210                                                     krasnowe@dany.nyc.gov
     Telephone Number                                                  E-mail Address (if available)




 *
  Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
 number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
 to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.
 Rev. 12/23/13
